  Case: 1:14-cr-00287 Document #: 310 Filed: 01/07/19 Page 1 of 18 PageID #:1400




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                         No. 14 CR 287
        v.
                                                         Judge Norgle
 WARRN N. BARR, III


       DEFENDANT WARREN BARR’S REPONSE TO PSR AND POSITION
       REGARDING SENTENCING

       Defendant, Warren N. Barr, III (“Mr. Barr”), by and through his undersigned,

respectfully submits this Response to the PSR and position regarding sentencing:

       I.      Procedural Posture Of The Present Submission

       Mr. Barr has filed with this Court, the following Motions, which are still pending: 1)

Motion to Dismiss Indictment and for related relief; 2) Motion to Withdraw Guilty Plea; and 3)

Motion to continue sentencing hearing. Based upon those Motions, Mr. Barr and his counsel

continue to object to proceeding with the sentencing hearing on January 8, 2019.

       To do so, will deny Mr. Barr Due Process and effective assistance of counsel. In

addition, based upon the Government’s filing of its Sentencing Memorandum with

accompanying Exhibits on December 31, 2018, and announcing its intention within that filing to

call a witness at the January 8, 2019 sentencing hearing, Mr. Barr and his counsel have not been

provided with an adequate opportunity to prepare for that sentencing hearing.

       With those objections as a backdrop and subject to them, Mr. Barr submits this

Sentencing Memorandum.
  Case: 1:14-cr-00287 Document #: 310 Filed: 01/07/19 Page 2 of 18 PageID #:1401




          II.    Procedural Background To This Action

          Mr. Barr adopts the procedural background as set forth in the PSR, as though fully set forth

herein.

          III.   Mr. Barr’s Role/Defendant’s Version; Mr. Barr’s Objections To “Overview of
                 Case and Roles of Defendants”

          The PSR present a set of purported “facts” in paragraphs 11 through 21 (see PSR at pp. 6-

8) that portray Mr. Barr as not only the alleged architect of the overall mortgage fraud scheme, but

the day-to-day perpetrator of it. As set forth below, that is not an accurate recitation of the roles

of Mr. Barr, his co-Defendants, and the other uncharged individuals who were involved with the

Vision on State condominium project (hereinafter “the Vision project”).

          Here, it is true that, sales on the Vision project were not moving at the pace expected by

its investors. However, what changed at that time was that William Sava (“Sava”), who had

been spearheading sales efforts on a different project, was moved into a Director of Sales

position on the Vision project. Accordingly, Sava took over from the well-known “@properties”

(at properties) entity that had been running the sales and marketing efforts for the Vision project.

          Sava had also previously enjoyed a successful tenure at the well-known American

Invesco real estate entity. Sava brought with him what he claimed to be a sales program that

would accelerate sales on the Vision project, which he and others had previously utilized in

similar condominium developments.

          Sava’s new sales program appeared, at least to Mr. Barr, to be relatively straightforward:

Sava and his team would bring in buyers for units who would purchase them at higher prices

than had been previously marketed. Those higher sales prices would be supported by
    Case: 1:14-cr-00287 Document #: 310 Filed: 01/07/19 Page 3 of 18 PageID #:1402




independent appraisals, and funds would be remitted back to the buyers that were represented to

Mr. Barr as legal. Moreover, Sava’s team included those who are now charged as Mr. Barr’s co-

Defendants, Asif Aslam (“Aslam”) and Leonardo Sanders (“Sanders”). Sava represented that he

had successfully worked with Aslam and Sanders on other prior projects.

        However, pursuant to this new sales program to be run by Sava, Aslam, and Sanders for

the Vision project, they, the buyers, and other investors in the Vision project - including the

Borkowski investors - would gain the direct and indirect benefits of what the PSR calls the

“spread” between what had previously been the market prices for the units and the higher prices

at which the units would now be sold.

        Contrary to the implication in the PSR, Mr. Barr would not and did not receive any

portion of this “spread.” In fact, despite his role in the Vision project, at that time, Mr. Barr was

not getting paid anything from or for the Vision project. Indeed, his only source of income by

that time was from his involvement in a condominium project in Milwaukee, Wisconsin.

        This Sava, Aslam, and Sanders driven sales program was given the seal of approval by

Mr. Barr’s co-Defendants, attorneys Robert Lattas (“Lattas”) and Jeffry Budzik (“Budzik”) –

who claimed it was entirely legal, and importantly who benefitted financially from the scheme.

The CFO on the Vison project, Mr. Barr’s now co-Defendant, James Carroll (“Carroll”),

likewise never indicated to Mr. Barr that there was any issue with this program. 1 In addition,

Mr. Barr at all times also believed that, if the units being sold at higher prices were legitimately

appraised at those higher numbers by independent, third-party appraisers, that such transactions


1
  It is now clear from the Plea Agreements of Carroll and Lattas that they knew back then that
these transactions were fraudulent from their inception.
    Case: 1:14-cr-00287 Document #: 310 Filed: 01/07/19 Page 4 of 18 PageID #:1403




were in fact legitimate and legal. Furthermore, the “spread” was explained to Mr. Barr to be legal

and was documented in a sales agreement. This agreement was prepared by Budzig, who was

also a close friend of Lattas, Vision’s attorney in fact, and counsel to Aslam. He was also known

by Sava.

        Moreover, it was Carroll who had brought the Borkowski investors to the Vision project

so that it could proceed because Mr. Barr was not strong enough financially for that to occur.

By the time Sava introduced his sales program, the Borowski investors had final decision-

making authority on all material aspects of the Vision project. 2 They had not been experiencing

any returns on their investments, and in fact were incurring substantial losses. Their role was to

provide financial support for Mr. Barr. Their net worth, in the range of $100 million, was

substantial enough to handle the losses and still survive. There was no motive for Mr. Barr to

engage in a fraud to reduce those losses. From Mr. Barr’s perspective, the Borkowski investors

served the role of backstopping any financial issues that incurred, and did not have a reason to

pursue any fraudulent activities to mitigate their losses. As a result of this new sales program,

the Borkowski investors began to receive funds from the sales of the units at the higher prices in

the form of the paydown of their loans arising out of the Vision project, especially their equity

loan at Bank of Commerce.




2
 Therefore, even though Mr. Barr was in name the Managing Member of the LLC for the
Vision project, he could not make the material decisions without the approval of the significant
Borkowski investors.
  Case: 1:14-cr-00287 Document #: 310 Filed: 01/07/19 Page 5 of 18 PageID #:1404




       As noted in the PSR, Carroll, as CFO on the Vision project, also not only “controlled the

finances of Vision on State,” he likewise “reconciled the recorded sales price on the HUD-1

settlement statements with the actual sales prices of the units.” (See PSR at p. 7, paragraph 18)

       Furthermore, the PSR states that Mr. Barr, along with Lattas, Aslam, and Sanders

“caused to be prepared and submitted to lenders real estate sales contracts for condominium units

at Vision on State that they knew contained false and fraudulent information, including inflated

sales prices of the units being sold and the identities of the buyers.” (See PSR at p. 7, paragraph

20, lines 6-9) That too is not accurate. Those “false” documents were routinely prepared Mr.

Barr’s now co-Defendant attorneys, Lattas and Budzik.

       Additionally, the PSR inaccurately contends that Mr. Barr himself, among others, “used

recruiters to locate straw buyers who would purchase the units.” (See PSR at p. 7, paragraph 20,

lines 6-7) However, that was not the role of Mr. Barr. That was solely the role of Mr. Barr’s

now co-Defendants, Aslam and Sanders, pursuant to Sava’s sales program. That is borne out by

the Government’s 302s in this case.

       The PSR also inaccurately asserts that “he [Mr. Barr] . . . used Sanders and Aslam to

locate straw buyers to purchase the units at inflated, non-market sales prices.” (See PSR, at p. 8,

paragraph 21, lines 2-3) For the reasons already detailed above, that is false.

        The PSR further inaccurately asserts that “Barr, Sanders, and Aslam represented, and

caused to be represented, to the straw buyers that 13 th and State, LLC would make their down

payments and some mortgage payments, pay home owner’s association dues, closing costs, and

find renters for the condominium units.” (See PSR at p. 8, paragraph 21, lines 4-7) (emphasis

added) That too is false. It was Sanders and Aslam, if anyone, who made such representations.
    Case: 1:14-cr-00287 Document #: 310 Filed: 01/07/19 Page 6 of 18 PageID #:1405




         In sum, after reading the PSR’s Mr. Barr-centric “Overview of Case and Roles of

Defendants,” one would think that it was Mr. Barr who literally devised the alleged scheme, and

carried out all of its details. As noted above, that is simply not the case.

         IV.    Additional Objections To The PSR

         The More Than Twelve Million Dollar Loss Amount Was Not Foreseeable To Mr.
         Barr, And, In Any Event, Is Not Factually Supported By The Preponderance Of The
         Evidence

         As set forth in the PSR and in Mr. Barr’s Plea Agreement, Mr. Barr has pled guilty to a

single Count.3 It is undisputed that the “loss amount,” if any associated with that single

transaction is approximately $1,700 (one thousand seven hundred dollars).

         Nonetheless, the Government asserts that a “loss amount” in excess of $12,000,000

(twelve million dollars) is appropriate. The PRS, without any analysis, essentially blindly

accepts the Government’s position with respect to that loss amount. This Court should not

accept it.

         Here, as an initial matter, Mr. Barr’s alleged role in the scheme has been detailed above.

Accordingly, it was clearly not foreseeable to Mr. Barr that the lenders would incur the millions

of dollars in alleged losses that the Government and the PSR claims they suffered. For that

reason alone, this Court should reject the Government’s position with respect to the loss amount,

and instead find that the loss amount is less than two thousand dollars ($1,700).

         In addition, even apart from that issue, this Court should still decline to enhance the loss

amount as urged by the PSR and the Government. Here, apart from attaching a chart that

purports to show the alleged loss amount with respect to various units, the Government has failed

3
    As noted above, Mr. Barr seeks to withdraw that plea of guilty.
  Case: 1:14-cr-00287 Document #: 310 Filed: 01/07/19 Page 7 of 18 PageID #:1406




to provide (and, in turn, the PSR has failed to provide) a factual basis specifically linking Mr.

Barr to those transactions, or, perhaps more importantly, providing a factual basis that identifies

the acts of Mr. Barr’s alleged “co-schemers” with respect to those transactions. For that

additional reason, this Court should reject the Government’s position with respect to the loss

amount, and instead find that the loss amount is less than two thousand dollars ($1,700). See,

e.g., United States v. Titus, 823 F.3d 930 (7th Cir. 2016).

       Even If This Court Were To Accept The PSR’s And The Government’s Version Of The
       Loss Amount, That Loss Amount Substantially Overstates The Offense Level

       As set forth in the PSR, if the loss amount urged therein is accepted by this Court, it

astronomically, and inappropriately, result in a gross overstatement of the Offense Level, i.e.,

taking it from a base Offense Level of 7 and increasing it twenty (20) levels to a 27.

Accordingly, that increase in the Offense Level results in a gargantuan increase in the suggested

Guidelines range applicable to Mr. Barr. Since such an increase results in an over-statement of

the seriousness of the Offense, this Court should decline to impose a sentence that bears any

relationship to an Offense Level of 27.

       Mr. Barr Was Not A Manager/Supervisor, And There Is No Basis For Enhancing His
       Guidelines Range On That Basis

       The PSR and the Government contend that a three-level increase to the Offense Level is

warranted because Mr. Barr was purportedly a “manager or supervisor” to the alleged criminal

activity. As set forth above (see “Defendant’s Version” above), there is absolutely no basis for

such a finding. Moreover, the only basis offered by the PSR for this enhancement is its claim

that Mr. Barr allegedly “recruited Lattas [co-Defendant] to represent 13 th and State, LLC at

closings for the sale of numerous condominium units at Vision on State and he recruited Sanders
  Case: 1:14-cr-00287 Document #: 310 Filed: 01/07/19 Page 8 of 18 PageID #:1407




and Aslam to seek out straw buyers to fraudulently purchase condominium units.” (See PSR at

p. 11, paragraph 43, lines 2-6)

       Both of those contentions are entirely baseless. Mr. Barr did not recruit Lattas into the

alleged scheme. It is undisputed that Lattas had been the attorney for the Vision project long

before Sava introduced his new sales program. Similarly, it is undisputed that Mr. Barr did not

recruit either Sanders or Aslam into the alleged scheme. Both Sanders and Aslam had pre-

existing relationships with Sava. It is undisputed that Mr. Barr did not even know who Sanders

and Aslam were prior to Sava bringing them into the fold as part of his new sales program.

       Based upon all of the foregoing, there is no legitimate basis for finding that Mr. Barr was

a manager or supervisor and tagging with a three-level increase because of his alleged position

with respect to the occurrences at issue. The evidence actually supports the fact that Mr. Barr

was not a manager or supervisor.

       The “Sophisticated Means” Enhancement Is Not Warranted Under The Facts
       Presented

       The PSR suggests that a 2-level increase to the offense level is appropriate because Mr.

Barr’s conduct purportedly involved “sophisticated means” within the meaning of U.S.S.G. §

2B1.1(b)(10). A defendant’s scheme should only be found to have employed “sophisticated

means” if it involved “especially complex or especially intricate offense conduct pertaining to

the execution or concealment of an offense.” See United States v. Harris, 791 F.3d 772

(emphasis added) (citing U.S.S.G. §2B1.1(b), cmt. n.8(B) (2010)). Such an enhancement is

warranted only where the “defendant’s offense, viewed as a whole, shows a greater level of

planning or concealment than typical fraud of its kind.” Id. (emphasis added) (citations

omitted); see also United States v. Harris, 718 F.3d 698 (7th Cir. 2013) (must be more than
  Case: 1:14-cr-00287 Document #: 310 Filed: 01/07/19 Page 9 of 18 PageID #:1408




“typical fraud”). Thus, the defendant’s conduct must be “notably more intricate than that of

the garden-variety offense.” United States v. Knox, 624 F.3d 865, 871 (7th Cir. 2010) (emphasis

added).

          Furthermore, where, as here, the allegedly “relevant conduct” of others is apparently

being used as the basis for the sophisticated means enhancement as to Mr. Barr, that conduct of

others must be “forseeable” to the defendant at issue – here, Mr. Barr. See, e.g., United States v.

Anobah, 734 F.3d 733, 738-739 (7th Cir. 2013)

          Applying those standards to the present case leads inescapably to the conclusion that the

suggested “sophisticated means” enhancement is not appropriate based upon the facts underlying

Mr. Barr’s conduct. In short, there was nothing particularly complex or intricate about the

“scheme” allegedly employed by Mr. Barr. Here, like in virtually every financial fraud case, Mr.

Barr purportedly signed a document that contained several false statements. Moreover, that

document, in and of itself, was not complex or intricate. Instead, the documentary trail created

by Mr. Barr, like those created in virtually every financial fraud case, represented an attempt to

demonstrate that certain facts about him were something that they were not. Thus, in every

respect, Mr. Barr’s “scheme” and course of conduct in this case mirrored that present in virtually

every other “garden variety” financial fraud case. In addition, the allegedly “sophisticated

means” purportedly employed by others who were part of the alleged scheme were not

foreseeable to Mr. Barr for the reasons already detailed above. Accordingly, a 2-level increase to

the offense level is not warranted, and would be wholly inappropriate.
  Case: 1:14-cr-00287 Document #: 310 Filed: 01/07/19 Page 10 of 18 PageID #:1409




       There Should Be No Increase For Mr. Barr’s Alleged Receipt Of Monies – Purportedly
       In The Amount Of One Million Dollars ($1,000,000)

       The PSR’s position with respect to a purported two-level enhancement for Mr. Barr’s

alleged receipt of proceeds is simply incredible. The PSR first states, “[T]he undersigned has

no specific information as to the amount of money the defendant derived from this

scheme.” (See PSR at p. 11, paragraph 40, lines 4-6) (emphasis added) The PSR should more

accurately read that the undersigned has no information that Mr. Barr received any money at all

derived from this scheme.

       Be that as it may, the PSR then nonetheless concludes that, “[h]owever, based on the total

loss amount, the fact that defendant was the chief executive officer of 13 th and State, LLC, and

the owner/developer of Vision, there is sufficient evidence to suggest that based on a

preponderance of evidence standard, the defendant derived more than $1,000,000 in gross

receipts as a result of the instant offense.” (Id. at lines 5-9) (emphasis added) The PSR

seemingly believes that a preponderance of evidence standard equates with rank speculation.

There is no evidentiary basis to assume, infer, or conclude that Mr. Barr received one penny, let

alone $1,000,000, in gross receipts from the scheme. Accordingly, this Court should refuse to

make this 2-level enhancement to the Offense Level. In fact, Mr. Barr’s compensation from the

Vision project stopped far in advance of the fraud alleged in this case, and his only source of

income was from another project.

       Mr. Barr Has Appropriately And Fully Accepted Responsibility

       The PSR attempts to take the position that Mr. Barr should not get credit for acceptance

of responsibility. That too would be error. Because Mr. Barr is raising legal challenges to the

PSR, to his Plea Agreement, and submitted comments to the PSR (which the PRS merely
  Case: 1:14-cr-00287 Document #: 310 Filed: 01/07/19 Page 11 of 18 PageID #:1410




summarized and did not attach to the PSR) regarding Counts that he did not even plead guilty to,

is no basis at all to deny him acceptance of responsibility. Indeed, to the extent that his plea

stands, and he is not allowed to withdraw it, he has accepted responsibility by way of that plea.

       V.      Additional Argument/Position Regarding Sentencing

       18 U.S.C. §3553(a) Sentencing Factors

       As this Court well knows, Title 18 Section 3553(a) requires it to impose a sentence that is

“sufficient but not greater than necessary,” to comply with the purposes of sentencing. See 18

U.S.C. §3553(a)(1)-(7).

       In addition to the non-binding Guidelines, this Court is of course also required to

“thoughtfully consider” the 3353 factors. See, e.g., United States v. Adams, 746 F.3d 734, 748

(7th Cir. 2014). Pursuant to 18 U.S.C., § 3553, a District Court is required to “impose a sentence

sufficient, but not greater than necessary,” taking into account -- among other things -- the

following:

       (1) the nature and circumstances of the offense and the history and characteristics of the

defendant;

       (2) the need for the sentence imposed-- (A) to reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment for the offense; (B) to afford adequate

deterrence to criminal conduct; (C) to protect the public from further crimes of the defendant; and

(D) to provide the defendant with needed educational or vocational training, medical care, or other

correctional treatment in the most effective manner; . . .

       (6) the need to avoid unwarranted sentence disparities among defendants with similar

records who have been found guilty.
  Case: 1:14-cr-00287 Document #: 310 Filed: 01/07/19 Page 12 of 18 PageID #:1411




       (7) the need to provide restitution to any victims of the offense.

Id. at 18 U.S.C., § 3553 (emphasis added).

       However, “sentencing is never abstract: the district court is required by statute to

tailor its sentence to the particular defendant before it.” United States v. Solomon, 892 F.3d

273, 279 (7th Cir. 2018) (emphasis added). Moreover, although District Courts are required to

properly ascertain the applicable Guidelines range, “they enjoy the discretion, in appropriate

cases, to disagree with the views of the Sentencing Commission in deciding what the ultimate

sentence ought to be under the overarching sentencing statute.” United States v. Moreno, 870

F.3d 643, 649 (7th Cir. 2017).

       Here, as set forth below, the application of the 3553 factors to Mr. Barr in this case

militates against the imposition of a sentence within the suggested Guidelines, or of the type

urged by the Government. Instead, if this Court is to impose a period of incarceration at all, it

should be for a period far less than 28 months (see below with respect to that 28-month marker).

To send Mr. Barr off for a lengthy period of incarceration will serve no legitimate purpose.

       The History and Characteristics of Mr. Barr

       There are many facts regarding Mr. Barr that are clearly germane to any legitimate

assessment of his life trajectory and how he ended up before this Court.

       For the sixty (60) or so years of Mr. Barr’s life, he was not involved in any criminal

activities of any significance whatsoever.

       During the past five (5) years while this case has been pending, Mr. Barr has likewise not

been involved in any criminal activities of any kind at all.
  Case: 1:14-cr-00287 Document #: 310 Filed: 01/07/19 Page 13 of 18 PageID #:1412




       Moreover, Mr. Barr had at all times prior to the matters at issues, enjoyed successful

gainful employment. Since the matters at issue began, Mr. Barr has struggled to regain his

professional footing, but he has at all times attempted to be gainfully employed.

       In short, Mr. Barr has lead a productive professional and family life for decades, and

there is every reason to believe that he will continue to do so once this case is concluded.

       For that reason alone, the imposition of a sentence of the type of duration suggested by

the PSR and urged by the Government is entirely nonsensical. Any sentence requiring a

significant period of incarceration, or any period of incarceration at all (see below) would be far

greater than necessary to achieve any legitimate aims of sentencing, and would completely

discount and ignore the type of life and the type of person that Mr. Barr has been for decades and

continues to be.

       The Need For The Sentence To Reflect The Seriousness Of The Offense, Respect For
       The Law, And To Provide A Just Punishment For The Offense

       Mr. Barr of course recognizes that this Court must attempt to fashion a sentence that

appropriately reflects the “seriousness of the offense” and/or “respect for the law,” while

simultaneously providing a “just” punishment. However, that sentence must be “sufficient, but

not greater than necessary.”

       When viewed against the other types of federal offenses commonly prosecuted in this

building - including other “white collar” financial crimes of this type - and the complete

circumstances regarding Mr. Barr and his role in this offense - a sentence that is far below the

Guidelines range suggested in this case seems particularly appropriate and reasonable; including

one that would involve no period of incarceration (or some other form of it, including home

confinement).
  Case: 1:14-cr-00287 Document #: 310 Filed: 01/07/19 Page 14 of 18 PageID #:1413




        Indeed, putting Mr. Barr in the BOP for the lengthy time period suggested by the

Guidelines, the PSR, or the Government will not serve to promote any greater “respect for the

law.” Therefore, a “just” sentence is one that is far lower than that suggested by the Guidelines

range, the Government, and the PSR in this case – and including no period of incarceration at all.

To the extent a period of incarceration is deemed necessary at all, it should be one that is far less

than twenty-eight months (see below with respect to that 28-month marker).

        The Need For The Sentence To Provide Deterrence

        The 3553 factors take into account two of the age-old aims of sentencing: specifically

deterring an individual from engaging in further criminal activity and generally deterring others

from engaging in that same activity in the future. Here, this is simply not a case that, from a

publicity or public awareness standpoint, will have any impact upon any other offender or

potential offender such that “general” deterrence will be furthered by anything approaching a

Guidelines type sentence. For anyone, including the Government, to claim otherwise is nothing

more than unsubstantiated speculation that has no empirical foundation.

        With respect to “specific” deterrence, Mr. Barr has already clearly been specifically

deterred. This has been a life-changing event for Mr. Barr. Thus, a Guidelines type sentence

would clearly be “greater than necessary” to accomplish any legitimate sentencing aim of

deterrence. Again, to the extent a period of incarceration is deemed necessary at all, it should be

one that is far less than twenty-eight months (see below).

        The Need To Protect The Public

        Mr. Barr has never been a threat to anyone, and it is a sure bet that he will never be one in

light of his life to-date.
  Case: 1:14-cr-00287 Document #: 310 Filed: 01/07/19 Page 15 of 18 PageID #:1414




       If this Court has any concerns at all about Mr. Barr in terms a threat to any party’s

finances, that can be fully and adequately addressed by the terms of his Supervised Release.

       The Need To Avoid Sentencing Disparities

       Two of Mr. Barr’s co-Defendants have already been sentenced in this matter. With

respect to co-Defendant, Lattas (an attorney), this Court imposed a sentence of sixty-three (63)

months. See Docket at No. 281. With respect to co-Defendant Sanders, this Court imposed a

sentence of twenty-eight (28) months. See Docket at No. 229.

       Based upon the facts presented, including the alleged role of Mr. Barr with respect to the

overall scheme, it is impossible to see how Mr. Barr could be facing a greater sentence than even

Sanders, much less Lattas. Each of those co-Defendants had far greater involvement in, and

culpability for, the occurrences at issue than Mr. Barr. It is not even a close case. Thus, to avoid

wholly arbitrary sentences and sentencing disparities, this Court should sentence to Mr. Barr to a

period of confinement - if it finds that Mr. Barr should be confined at all – that is far less than the

sentence than the 28-month sentence that has been imposed upon his co-Defendant Sanders. Of

course, such a sentence would then also be one that is far less than the one this Court imposed

upon co-Defendant Lattas.

       Additional 3553 Factors: Mr. Barr Was Already Confined For An Extensive Period Of
       Time, And In Horrible Conditions, As A Direct Result Of The Present Case

       As this Court well knows from Mr. Barr’s prior submissions to this Court, as a direct

result of this case, Mr. Barr was jailed in Saudi Arabia. See Barr Affidavit, previously submitted

in support of his March 21, 2017 Brady Motion. He was then held for six (6) months. Id.

During those six months, he was forced to endure squalid conditions. Moreover, he had no idea

how long he was going to be detained. Mr. Barr’s contact with the outside world was next to
    Case: 1:14-cr-00287 Document #: 310 Filed: 01/07/19 Page 16 of 18 PageID #:1415




nothing. Of course, he did not have and could not have any visitors, ever, apart from certain

meetings with officials for the Government.

        The extent of the United States’ involvement in that confinement is still unknown. See

Mr. Barr’s Motion to Dismiss Indictment, and his Reply in support of that Motion.

        That incarceration caused tremendous emotional distress to Mr. Barr. That incarceration

continues to do so, and continues to haunt him. As a result, he has been more than punished

enough. No additional period of incarceration is necessary or appropriate in light of that other

incarceration. In sum, any additional period of incarceration would be “greater than necessary”

to achieve any legitimate aims of sentencing.

        Additional 3553 Factors: Recidivism

        In light of Mr. Barr’s age, it is extraordinary unlikely that he will ever commit additional

offenses. See USSC, A Comparison of the Federal Sentencing Guidelines Criminal History

Category and the U.S. Parole Commission Salient Factor Score 1, 8 & n.29 (2005).4 This is

particularly true where, as here, he has been and is fully and gainfully employed in a responsible

position, and had no prior involvement with law enforcement of any significance. That is yet

another reason why any period of incarceration – if found to be appropriate at all – should be

entirely insubstantial, and of course far less than the 28-month sentence imposed upon Mr.

Barr’s co-Defendant Sanders.




4
  See also http://ww.ussc.gov/Research/Research Publications/Recidivism/20050114 Recidivism
Salient Factor Computation.pdf.
  Case: 1:14-cr-00287 Document #: 310 Filed: 01/07/19 Page 17 of 18 PageID #:1416




       Additional 3553 Factors: The Cost Of Federal Confinement

       Put simply, it would be a gross misuse of public resources to pay the additional tens of

thousands of dollars that would arise out of the incarceration of Mr. Barr. This is particularly

true at a time where the prison populations are burgeoning and the Courts are increasingly

realizing that incarceration solves nothing. Accordingly, again, any period of incarceration – if

found to be appropriate at all – should be entirely insubstantial, and of course far less than the

28- month sentence imposed upon Mr. Barr’s co-Defendant Sanders.

       V.      Defendant’s Position With Respect To The Proposed Terms Of Supervised
               Release

       Mandatory Conditions: No objections.

       Discretionary Conditions: Limited objections, as noted below.

       No. 5: In light of all of the other conditions being placed upon Mr. Barr, he should not be

barred from engaging in the real estate development. There are more than enough other adequate

safeguards in place to monitor his conduct, even if he were to participate in this industry.

       No. 16: Objection only in part to this condition. In light of the fact that US Probation

can visit Mr. Barr virtually anywhere and at any time, he should not be visited at work. Such

visits could imperil his employment and is unnecessary.

       No. 18: Objection only in part to this condition. It should not include reporting in

response to minor traffic stops.

       Special Conditions:

       No. 3: Objection only in part to this condition. The community service requirement, if

and when it kicks in, should be limited to 10 hours per week in order to maintain the focus on

obtaining gainful employment.
  Case: 1:14-cr-00287 Document #: 310 Filed: 01/07/19 Page 18 of 18 PageID #:1417




        WHERFORE, Mr. Barr, by and through his undersigned counsel, respectfully requests

the entry of an Order providing a sentence consistent with all of the above, and for such other

and further relief as is appropriate.




                                             RESPECTFULLY SUBMITTED,

                                             By:/s/Michael I. Leonard
                                                Counsel for Mr. Barr


LEONARDMEYER, LLP
Michael I. Leonard
120 North LaSalle, 20th Floor
Chicago, Illinois 60602
(312)380-6559 (direct)
(312)264-0671 (fax)
mleonard@leonardmeyerllp.com



                                CERTIFICATE OF SERVICE

       The undersigned states that, on January 7, 2019, he caused the above document to be served
upon opposing counsel of record by ECF filing.




                                             RESPECTFULLY SUBMITTED,

                                             By:/s/Michael I. Leonard
                                                Counsel for Mr. Barr
